Title: From George Washington to Benjamin Lincoln, 22 November 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Head Quarters 22d Novemr 1782.
                  
                  I do myself the honor to inclose you the Returns of the Invalid Regt accompanied by the Copy of a letter from Colo. Nicola on the subject of reforming the Corps—  That part of it which respects the inexpediency of reducing it wholly at this season of the year is worthy of attention.
                  There is a detachment in Philada who are not included in the Returns now sent, you will be pleased to call upon the Officer to furnish you with similar ones of those Men.  I have the honor to be &c.
                  
               